DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments and amendments filed 1/12/2022 have been fully considered but they are not persuasive.
Applicant has amended the independent claims and argues that claim 1 now sets forth “each first graphic element includes a first identifier different for each first graphic element” and “upon receiving, through the second interface, user input comprising one of the first identifiers, activating a corresponding first active element”.  Applicant states that Stallings fails to teach these limitations.  The Examiner respectfully disagrees.
Applicant has broadened the claim limitations from “displaying” to “including” and the Examiner that displaying a first identifier is an inclusion into the first graphic element and therefore still reads on the teachings of Stallings.  

Applicant further argues that because Stallings moves a selector from cell to cell to select a cell, Stallings has no need for identifiers to display on an active element to identify the active element, which active element is activated when user input is received including one of the identifiers that corresponds to the active element.  Applicant provides a conclusory statement that Stallings needs no identifiers, however Mere attorney arguments and conclusory statements that are unsupported by factual evidence are entitled to little probative value (In re Geisler, 116 F.3d 1465, 1470
(Fed. Cir. 1997).

	In response to Applicant’s traversal of the Official Notice, the Examiner has provided the Chang Soo prior art reference below to teach the limitations of claim 8.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-7, 10-11, 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stallings et al. (U.S. Patent No. 8,510,780) in view of Coleman et al. (U.S. 5,844,620).
	Referring to claim 1, Stallings discloses a first interface configured to receive data related to information to be displayed on a screen (see communications interface 131 and tuner 137 in Figure 3 and  Column 6, Lines 43-63).
	Stallings also discloses a second interface configured to receive commands from a user input device (see receiver 132 in Figure 3 and Column 6, Line 64 through Column 7, Line 21).
	Stallings also discloses a third interface configured to output images for display on the screen (see output driver 133 in Figure 3 and Column 7, Lines 22-32).
	Stallings also discloses at least one hardware processor to (see processor 138 in Figure 3):
	process the data to generate a first image comprising at least part of the information to be displayed (see Figure 6); 
	generate an overlaid first image by overlaying the first image (i) with first graphic elements respectively corresponding to first active elements visible in the first image (see Figure 9 and Column 10, Line 63 through Column 11, Line 39 for overlaying selectable options area 174, wherein the text is equivalent to graphic elements corresponding to active elements (each selectable options include the text and the space around the text that is selectable when surrounded by a border, which as whole represents the active elements that are visible) because the options correspond to what active program elements can be viewed and selected in the EPG), wherein each first graphic element includes a first identifier different for each first graphic element, and each first graphic element corresponding to a single, different first active element (see Figures 9 for each single graphic element in window 174 having different text that represents a different selectable option that controls how the active elements in the EPG are displayed), and (ii) with at least one second graphic element including a second identifier different from the first identifiers, and wherein the second identifier corresponds to a group of second active elements visible in the first image and different from the first active elements (see Figure 9 and Column 10, Line 63 through Column 11, Line 39 for overlaying selectable options area 179 (different from area 174), wherein the text is equivalent to graphic elements corresponding to active elements (each selectable options include the text and the space around the text that is selectable when surrounded by a border, which as whole represents the active elements that are visible) because the options correspond to what active program elements can be viewed and selected in the EPG);
	provide the overlaid first image via the third interface for output on the screen (see Figure 3 for the output driver 133 being provided the calendar user interface for output to display 112); and
	upon receiving, through the second interface, of user input comprising one of the see Figure 9 for further displaying (activating) options area 179 based on the selection of an option including a first identifier in area 174) and upon receiving, through the second interface, user input comprising the second identifier, overlay over the first image, third graphic element, each third graphic element including a third identifier different from the first identifiers and respectively corresponding to a single second active element in the group (see Figure 9 for overlaying area 183 with third graphic elements in response to the selection (activating) of a second active element 182 in window 179).	
	Stallings fails to teach that the first image is visible in its entirety on the screen when displayed.
	Coleman discloses that a first image being visible in its entirety on the screen when displayed (see Figure 9 and Column 21, Lines 32-39).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the program guide display system, as taught by Stallings, to includes to program guide overlay functionality, as taught by Coleman, for the purpose of providing a program guide hat is easily switch to a partial or full screen format (see Column 2, Lines 42-43 of Coleman).

	Referring to claim 4, Stallings discloses upon reception, through the second interface see receiver 132 in Figure 3 and Column 6, Line 64 through Column 7, Line 21), of an instruct ion to display further information in the data on the screen, see Figure 12 for displaying a second image comprising a calendar border and month image that is displayed in its entirety), generating an overlaid second image by overlaying the second image with fourth graphic elements, each fourth graphic element respectively corresponding to different active elements in the second image (see Figure 12 and Column 14, Lines 4-14 for including each day of the month inside the calendar, wherein the dates in the calendar month are selectable by the user) and providing the overlaid second page to the third interface for output (see Figure 3 for the output driver 133 being provided the calendar user interface for output to display 112).

	Referring to claim 5, Stallings discloses overlaying the first graphic elements in the vicinity of their corresponding first active elements (see Figure 8 for displaying graphic borders and indication arrows in the vicinity of the active element options).

	Referring to claim 6, Stallings discloses a screen (see Figure 1 for display 11).

	Referring to claim 7, Stallings discloses that the device is a decoder (see decoder 110 in Figure 1).
	


	Referring to claims 17-18, see the rejection of claims 10 and 13, respectively.

	Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stallings et al. (U.S. Patent No. 8,510,780) in view of Coleman et al. (U.S. 5,844,620) in further view of Breen et al. (U.S. Patent Application Publication 2003/0204846).
	Referring to claim 2, Stallings and Coleman disclose all of the limitations of claim 1, as well as Stallings disclosing that the processor is configured to overlay the graphic elements corresponding to each active element in the group in addition to previously displayed graphic elements (see Figure 8), but fail to teach that the hardware processor is further configured to overlay third graphic elements in addition to the first graphic elements, and instead of the second graphic element.
	Breen discloses that when navigating through sub-menus similar to the teachings of Stallings (see the rejection above), overlaying the third graphic elements (see Figure 3 and Paragraphs 0044-0045 for selecting an active element in Aggregate 1, which transitions the display to Aggregate 3, which only displays first and then third graphic elements when the menus are navigated by the user, wherein Aggregate 3 allows selection of Watch on-demand content, as opposed to Aggregate 5, which requires display of first graphic elements in Aggregate 1 and then second graphic elements in Aggregate 4 and then third graphic elements in Aggregate 5).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the program guide display system, as taught by Stallings and Coleman, to includes to the sub-menu navigation and display functionality, as taught by Breen, for the purpose of allowing the user to simply navigate through channels in a more conventional way (see the bottom of Paragraph 0046 of Breen).

	Referring to claim 3, Stallings and Coleman disclose all of the limitations of claim 1, as well as Stallings disclosing that the processor is configured to overlay the graphic elements corresponding to each active element in the group in addition to previously displayed graphic elements (see Figure 8), but fail to teach overlaying the graphic elements corresponding to each active element in the group instead of previously displayed active elements.
	Breen discloses that when navigating through sub-menus similar to the teachings of Stallings (see the rejection above), overlaying the third graphic elements instead of the first graphic elements and the second graphic elements (see Figure 3 for showing active elements "Previous Episodes" and "Other Discovery Shows" in sub-menu Aggregate 1 and then when selecting "Other Discovery Shows" the sub-menu is changed to Aggregate 4 with different active elements, thereby no longer displaying the active elements in Aggregate 1).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the program guide display system, as taught by Stallings and Coleman, to includes to the sub-menu navigation and display functionality, as taught by Breen, for the purpose of allowing the user to simply navigate through channels in a more conventional way (see the bottom of Paragraph 0046 of Breen).
  
	Referring to claims 12-13, see the rejection of claims 2-3, respectively.


Claims 8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stallings et al. (U.S. Patent No. 8,510,780) in view of Coleman et al. (U.S. 5,844,620) in further view of Chang Soo et al. (U.S. Patent No. 5,446,505).
Referring to claims 8 and 15, Stallings and Coleman disclose all of the limitations of claims 1 and 10, respectively, as well as the user input is composed of one or more digits (see Figure 4 for the remote control having digits available for selection), however Stallings and Coleman fail to teach that the actual user input/selection of a graphical user interface option comprises one or more digits.
	Chang Soo discloses that user input/selection of a graphical user interface option comprises one or more digits (see Column 6, Lines 15-33).
	It would have been obvious to a person of ordinary skill in the art before the see Column 7, Lines 16-22 of Chang Soo).

Referring to claim 20, Stallings and Coleman disclose all of the limitations of claim 10, but fail to teach that the first identifiers, the second identifier, and the third identifiers include characters selectable on the user input device.
Chang Soo discloses that the first identifiers, the second identifier, and the third identifiers include characters selectable on the user input device (see Column 6, Lines 15-33 and Figures 2A-2B).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the program guide display system, as taught by Stallings and Coleman, to includes hyperlink activation functionality, as taught by Park, for the purpose of enabling a viewer to obtain supplementary information such a shopping information for the products from a network using the provided information (see Paragraph 0002 of Park).



Claims 9, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stallings et al. (U.S. Patent No. 8,510,780) in view of Coleman et al. (U.S. 5,844,620) in further view of Pack et al. (U.S. Patent Application Publication 2001/0052133).
Referring to claims 9 and 16, Stallings and Coleman disclose all of the limitations of claims 1 and 10, respectively, but fail to teach that activation of an active element comprises that for a hyperlink, activation of the hyperlink.
Pack discloses that activation of an active element comprises that for a hyperlink, activation of the hyperlink (see Paragraphs 0055-0056).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the program guide display system, as taught by Stallings and Coleman, to includes hyperlink activation functionality, as taught by Pack, for the purpose of enabling a viewer to obtain supplementary information such a shopping information for the products from a network using the provided information (see Paragraph 0002 of Park).

Referring to claim 19, Stallings and Coleman disclose all of the limitations of claim 1, but fail to teach that each of the first identifier, the second identifier, and the third identifiers identify a value for selection of one active element visible in the first image.
	Pack discloses that each of the first identifier, the second identifier, and the third see the Abstract and Figures 6-7 for presenting a value in the form of selectable websites (that are further linked to item codes) that allow the user to purchase an item displayed in the video program being viewed).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the program guide display system, as taught by Stallings and Coleman, to includes URL selection screen with values for selection, as taught by Pack, for the purpose of employing the OSD function which allows the video/audio signal adjusting apparatus can be easily implemented by the user so as to conveniently adjust the operation parameters for the video the audio signal processing circuits (see Column 7, Lines 16-22 of Chang Soo).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421